                 Case 2:19-cr-00259-JCC Document 44 Filed 11/25/20 Page 1 of 2




 1

 2                                                                The Honorable John C. Coughenour

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   UNITED STATES OF AMERICA,
                                                          No. CR19-259 JCC
 9                  Plaintiff,
10          v.                                            MOTION TO SEAL

11                                                        Note for Consideration:
     RYAN HERNANDEZ,
                                                          December 4, 2020
12
                    Defendant.
13

14          Defendant, Ryan Hernandez, respectfully moves this Court to permit Exhibits A, B and E

15   to his sentencing memorandum, which will be filed under seal in conjunction with this motion, to
16   remain under seal as they relate to confidential and sensitive personal medical information.
17

18

19

20

21

22

23

24

25

      MOTION TO SEAL (Ryan Hernandez; No. CR19-259                BLACK & ASKEROV, PLLC
      JCC) - 1                                                705 Second Avenue, Suite 1111
                                                                   Seattle, WA 98104
                                                            206.623.1604 | Fax: 206.658.2401
             Case 2:19-cr-00259-JCC Document 44 Filed 11/25/20 Page 2 of 2




 1
           Respectfully submitted this 25th day of November, 2020.
 2

 3
                                               LAW OFFICE OF SARA L. CAPLAN

 4
                                               s/ Sara L. Caplan
 5
                                               Sara L. Caplan
                                               Attorney for Ryan Hernandez
 6
                                               Law Office of Sara Caplan
                                               3550 Wilshire Blvd. #1130
 7                                             Los Angeles, CA 90010
                                               Phone:         310.550.5877
 8                                             Email:         saralcaplan@gmail.com

 9
                                               BLACK & ASKEROV, PLLC
10

11                                             s/ Christopher Black
                                               Christopher Black
12                                             Attorney for Ryan Hernandez
                                               Black & Askerov, PLLC
13                                             705 Second Avenue, Suite 1111
                                               Seattle, WA 98104
14                                             Phone:        206.623.1604
                                               Fax:          206.658.2401
15                                             Email:        chris@blacklawseattle.com
16

17

18

19

20

21

22

23

24

25

     MOTION TO SEAL (Ryan Hernandez; No. CR19-259             BLACK & ASKEROV, PLLC
     JCC) - 2                                             705 Second Avenue, Suite 1111
                                                               Seattle, WA 98104
                                                        206.623.1604 | Fax: 206.658.2401
